
	

113 HR 4586 IH: Fraudulent Overseas Recruitment and Trafficking Elimination Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4586
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Royce introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Foreign Affairs and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that the provision of foreign assistance does not contribute to human trafficking and to
			 combat human trafficking by requiring greater transparency in the
			 recruitment of foreign workers outside of the United States, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Fraudulent Overseas Recruitment and Trafficking Elimination Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Transparency in the recruitment of foreign workers outside of the United States
					Sec. 101. Definitions.
					Sec. 102. Transparency in foreign recruiting by foreign labor contractors.
					Sec. 103. Transparency in foreign recruiting by third-party foreign labor recruiters.
					Sec. 104. Registration of third-party foreign labor recruiters.
					Sec. 105. Third-party recruitment fees.
					Sec. 106. Maintenance and posting of lists.
					Sec. 107. Enforcement.
					Sec. 108. Regulations; effective date; report.
					Title II—Other provisions
					Sec. 201. Ensuring that foreign assistance does not contribute to human trafficking.
					Sec. 202. Obligations of United States consular officers.
				
			ITransparency in the recruitment of foreign workers outside of the United States
			101.DefinitionsAs used in this title, the following definitions apply:
				(1)EmployerThe term employer shall include any parent, branch, affiliate, or subsidiary of a United States or foreign firm,
			 corporation, or other legal entity and any group treated as a single
			 employer under subsection (b), (c), (m), or (o) of section 414 of the
			 Internal Revenue Code of 1986.
				(2)Foreign labor contracting activityThe term foreign labor contracting activity means recruiting, soliciting, or collecting funds from a prospective worker or worker who resides
			 outside of the United States and is physically present outside of the
			 United States at the time of such activities, in furtherance of employment
			 in the United States, pursuant to a work-authorized nonimmigrant visa,
			 that will compensate that worker at a rate of compensation below the rate
			 of a highly compensated employee as required under the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 201 et seq.) and required under section
			 541.601(a) of title 29, Code of Federal Regulations, or any similar
			 successor regulation, including when such activity occurs wholly outside
			 of the United States.
				(3)Foreign labor contractorThe term foreign labor contractor means any individual, group of individuals, or employer who performs foreign labor contracting
			 activity or utilizes a third-party foreign labor recruiter to perform such
			 activity, except that such term does not include—
					(A)any Federal, State, or local governmental entity;
					(B)a United States or foreign firm, corporation, or other legal entity or parent, branch, affiliate,
			 or subsidiary thereof that hires its own existing employee from outside
			 the United States to work for a branch of the same firm, corporation, or
			 other legal entity or a parent, affiliate, or subsidiary thereof within
			 the United States; or
					(C)any attorney or person to the extent they are assisting an employer with preparing a petition,
			 certification, application, or other documents or filings (such as a job
			 order to be filed with a State workforce agency) related to the legal
			 requirements to hire a prospective worker under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) or assisting with any subsequent
			 administrative or judicial appeals related to such petitions,
			 certifications, applications, or related legal documents or advising the
			 prospective worker about the visa application and consular process.
					(4)Prospective workerThe term prospective worker means an individual who is not a national of the United States (as defined in section 101(a)(22)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))) or an
			 individual lawfully admitted for permanent residence (as defined in
			 section 101(a)(20) of such Act (8 U.S.C. 1101(a)(20))) who is the subject
			 of foreign labor contracting activity in furtherance of employment in the
			 United States pursuant to a work-authorized nonimmigrant visa.
				(5)SecretaryExcept as otherwise specified in section 106, the term Secretary means the Secretary of Homeland Security.
				(6)Third-party foreign labor recruiterThe term third-party foreign labor recruiter means any foreign labor contractor who receives remuneration for conducting foreign labor
			 contracting activity, except that an employer who engages in foreign labor
			 contracting activity solely to find workers to be employed by the employer
			 shall not be considered a third-party foreign labor recruiter. An employer
			 shall not be considered to be engaged in foreign labor contracting
			 activity solely to find a worker to be employed by such employer if the
			 worker performs duties predominantly at one or more worksites owned,
			 operated, or controlled by another employer or employers and the other
			 employer or employers direct and control the work of the worker.
				(7)Work-authorized nonimmigrant visaThe term work-authorized nonimmigrant visa means a nonimmigrant visa (as defined in section 101(a)(26) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(26))) issued to a class of nonimmigrant aliens listed in
			 section 214(s) of such Act (8 U.S.C. 1184(s)) (as added by section 202 of
			 this Act) who are eligible under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) to be employed in the United States.
				(8)WorkerThe term worker means an individual who was the subject of foreign labor contracting activity that resulted in the
			 individual being issued a work-authorized nonimmigrant visa. Such term
			 does not include an unauthorized alien (as defined in section 274A(h)(3)
			 of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))).
				102.Transparency in foreign recruiting by foreign labor contractors
				(a)Provision of immigration documentsA foreign labor contractor (including a third-party foreign labor recruiter) who files a petition,
			 certification, or application required under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) for the purpose of obtaining, for
			 a prospective worker such contractor has recruited or solicited (or has
			 had a third-party labor recruiter recruit or solicit), a work-authorized
			 nonimmigrant visa, shall provide a copy of such petition, certification,
			 or application to the prospective worker (but may exclude any financial or
			 proprietary information of the employer and, in the case of a group
			 petition, any personally identifiable information about other
			 beneficiaries) and a copy of the approval notification regarding the
			 petition, certification, or application to the worker (but may exclude any
			 financial or proprietary information of the employer).
				(b)Prohibition on false and misleading informationNo foreign labor contractor (including a third-party foreign labor recruiter) described in
			 subsection (a) shall knowingly provide materially false or misleading
			 information to any worker or prospective worker concerning any document
			 required to be provided under such subsection.
				103.Transparency in foreign recruiting by third-party foreign labor recruiters
				(a)Requirement for disclosureA third-party foreign labor recruiter shall ascertain and, at the time a job offer is made,
			 disclose to each prospective worker in writing in English and in the
			 primary language of the worker, the following information:
					(1)All information that is reasonably available (including in summarized form, but not including any
			 financial or proprietary information of the employer) that would be
			 required to be included in a petition, certification, or application under
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for the
			 purpose of obtaining for such worker a work-authorized nonimmigrant visa,
			 should the employer offering the job file such a petition, certification,
			 or application.
					(2)All information regarding any fees and expenses allowable under such Act that the foreign labor
			 contractor (including a third-party foreign labor recruiter) will or may
			 charge the worker (including any costs for housing or accommodation,
			 transportation to and from the United States and to and from the worksite,
			 meals, health insurance, worker’s compensation, medical examinations,
			 health care, tools or safety equipment costs, training, or any other
			 benefits provided).
					(3)A statement, in a form specified by the Secretary—
						(A)stating that—
							(i)no third-party foreign labor recruiter, or agent or employee of such a person, lawfully may assess
			 any recruitment, placement, legal or processing fee on a prospective
			 worker or a worker;
							(ii)unless required by such Act, no foreign labor contractor (including a third-party foreign labor
			 recruiter) is required to pay for the visa or passport fees or costs of
			 transportation to and from the United States of a prospective worker or
			 worker; and
							(iii)unless prohibited by such Act, any other law of the United States or a State, or the provisions
			 related to a written employment contract entered into as provided in
			 paragraph (4), the employment of a worker may be terminated or modified at
			 any time by the employer;
							(B)explaining that—
							(i)if a written employment contract is entered into as provided in paragraph (4), no material changes
			 may be made to a the original contract signed by the prospective worker or
			 worker without the worker having at least 24 hours to consider such
			 changes and to provide their consent, obtained voluntarily, except that if
			 the worker does not provide consent, the worker may be terminated or the
			 employment modified pursuant to subparagraph (A)(iii); and
							(ii)any material changes made to the original contract that do not comply with clause (i) shall be a
			 violation of this section and be subject to the enforcement under section
			 107; and
							(C)describing the protections afforded prospective workers and workers by this section, section 202 of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1375c), and the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), including—
							(i)relevant information about the procedure for filing a complaint provided for in section 107; and
							(ii)the telephone number for the national human trafficking resource center hotline number.
							(4)If a written employment contract is entered into by a prospective worker or worker and an employer,
			 either voluntarily by both parties or in compliance with the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.), a signed copy of the work
			 contract.
					(b)Relationship to labor and employment lawsNothing in the disclosure required by subsection (a) shall constitute a legal conclusion as to a
			 prospective worker’s or worker’s status or rights under any labor or
			 employment law. Unless otherwise required by the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.), a written employment contract
			 shall not be required to establish eligibility for a work authorized
			 nonimmigrant visa under section 214(s) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(s)), as added by section 202 of this Act.
				(c)Prohibition on false and misleading informationNo third-party foreign labor recruiter shall knowingly provide materially false or misleading
			 information to any prospective worker concerning any matter required to be
			 disclosed under subsection (a).
				104.Registration of third-party foreign labor recruiters
				(a)Requirement To registerPrior to engaging in any foreign labor contracting activity, any individual, group of individuals,
			 or employer who is a third-party foreign labor recruiter or who, for any
			 money or other valuable consideration paid or promised to be paid,
			 performs a foreign labor contracting activity on behalf of a third-party
			 foreign labor recruiter, shall have obtained a certificate of registration
			 from the Secretary pursuant to regulations promulgated by the Secretary
			 under subsection (c), except that during the first year after such
			 regulations are promulgated, any individual, group of individuals, or
			 employer who is a third-party foreign labor recruiter or who, for any
			 money or other valuable consideration paid or promised to be paid,
			 performs a foreign labor contracting activity on behalf of a third-party
			 foreign labor recruiter, may engage in foreign labor contracting activity
			 if such individual, group, or employer has applied for a certificate of
			 registration from the Secretary pursuant to such regulations and the
			 certificate has not been denied.
				(b)Notification
					(1)Annual employer notificationEach employer shall notify the Secretary, once each year, of the identity of any third-party
			 foreign labor recruiter involved in any foreign labor contracting activity
			 for, or on behalf of, the employer during that year, including at a
			 minimum, the name and address of the third-party foreign labor recruiter,
			 a description of the services for which the third-party foreign labor
			 recruiter was being used, and whether the third-party foreign labor
			 recruiter received any economic compensation for such services.
					(2)Annual third-party foreign labor recruiter notificationEach third-party foreign labor recruiter shall notify the Secretary, once each year, of the
			 identity of any subcontractor, agent, or other third-party foreign labor
			 recruiter involved in any foreign labor contracting activity for, or on
			 behalf of, the third-party foreign labor during that year.
					(3)Noncompliance notificationAn employer shall notify the Secretary of the identity of a third-party foreign labor recruiter
			 whose activities the employer knows does not comply with this section.
					(4)AgreementNot later than 7 days after receiving a request from the Secretary, an employer shall provide the
			 Secretary with the identity of any third-party foreign labor recruiter
			 with which the employer has a contract or other agreement.
					(c)RegulationsThe Secretary shall promulgate regulations to establish an efficient electronic process for the
			 timely investigation and approval of an application for a certificate of
			 registration of third-party foreign labor recruiters, including—
					(1)a declaration, subscribed and sworn to by the applicant, stating the applicant’s permanent place of
			 residence, the foreign labor contracting activities for which the
			 certificate is requested, and such other relevant information as the
			 Secretary may require;
					(2)a set of fingerprints of the applicant;
					(3)an expeditious means to update registrations and renew certificates;
					(4)a means of obtaining the consent of any third-party foreign labor recruiter over whom the courts of
			 the United States would not otherwise have jurisdiction to the designation
			 by a court for the Secretary to serve as an agent available to accept
			 service of summons in any action against the applicant, if the applicant
			 has left the jurisdiction in which the action is commenced, otherwise has
			 become unavailable to accept service, or is subject to personal
			 jurisdiction in no State;
					(5)providing for cooperation in any investigation by the Secretary or other appropriate authorities;
					(6)providing for consent to the forfeiture of any bond for willful failure or refusal to comply with
			 these provisions;
					(7)providing for consent of an agent or contractor to be liable for violations of this section by such
			 agent or subcontractor of any level in relation to the foreign labor
			 contracting activity to the same extent as if the third-party foreign
			 labor recruiter had committed the violation if the third-party foreign
			 labor recruiter had knowledge of the violation; and
					(8)providing for consultation with other appropriate Federal agencies to determine whether any reason
			 exists to deny registration to a third-party foreign labor recruiter.
					(d)Term of registrationUnless suspended or revoked, a certificate under this section shall be valid for 2 years.
				(e)Application fee
					(1)Requirement for feeIn addition to any other fees authorized by law, the Secretary shall impose a fee, to be deposited
			 in the general fund of the Treasury, on a third-party foreign labor
			 recruiter that submits an application for a certificate of registration
			 under this section.
					(2)Amount of feeThe amount of the fee required by paragraph (1) shall be set at a level that the Secretary
			 determines sufficient to cover the full costs of regulating third-party
			 foreign labor recruiter activities under this section, including worker
			 education and any additional costs associated with the administration of
			 the fees collected.
					(f)Refusal To issue; revocationIn accordance with regulations promulgated by the Secretary—
					(1)the Secretary shall refuse to issue or renew, or shall revoke and debar from eligibility to obtain
			 a certificate of registration for a period of not greater than 5 years,
			 after notice and an opportunity for a hearing, a certificate of
			 registration under this section if—
						(A)the applicant for, or holder of, the certification has knowingly made a material misrepresentation
			 in the application for such certificate;
						(B)the applicant for, or holder of, the certification is not the real party in interest in the
			 application or certificate of registration and the real party in interest—
							(i)is a person who has been refused issuance or renewal of a certificate;
							(ii)has had a certificate revoked; or
							(iii)does not qualify for a certificate under this section;
							(C)the applicant for, or holder of, the certification has materially failed to comply with this
			 subsection; or
						(D)the Secretary issues a final order pursuant to section 107(c) finding that the applicant for, or
			 holder of, the certification has committed a material violation of this
			 title; and
						(2)the Secretary shall refuse to issue or renew, or shall revoke and debar from eligibility to obtain
			 a certificate of registration, after notice and an opportunity for a
			 hearing, a certificate of registration under this section if the applicant
			 for, or holder of, the certification has been convicted of—
						(A)any felony under State or Federal law, any violation of section 274 of the Immigration and
			 Nationality Act (8 U.S.C. 1324), or any crime under United States or
			 foreign law involving sex trafficking, human trafficking, robbery,
			 bribery, extortion, embezzlement, grand larceny, burglary, arson,
			 violation of narcotics laws, murder, rape, assault with intent to kill,
			 assault which inflicts grievous bodily injury, prostitution, or peonage;
			 or
						(B)any crime relating to gambling, or to the sale, distribution, or possession of alcoholic beverages
			 in connection with or incident to any labor contracting activities.
						(g)Re-Registration of violatorsThe Secretary shall establish a procedure by which a third-party foreign labor recruiter that has
			 had its registration revoked under this section (other than pursuant to
			 subsection (f)(2)) may seek to re-register under this subsection by
			 demonstrating to the Secretary’s satisfaction that the third-party foreign
			 labor recruiter has not violated this title in the previous 5 years and
			 that the third party foreign labor recruiter has taken sufficient steps to
			 prevent future violations of this title.
				(h)Bonding requirementThe Secretary is authorized to require a third-party foreign labor recruiter to post a bond in an
			 amount sufficient to ensure the protection of prospective workers and
			 workers recruited by the third-party foreign labor recruiter, and to
			 establish, by regulation, the conditions under which the bond amount is
			 determined, paid, and forfeited. Any bond requirements or the forfeiture
			 of any bond under this subsection are in addition to other remedies under
			 this section or any other law.
				105.Third-party recruitment fees
				(a)ProhibitionNo third-party foreign labor recruiter, or agent or employee of such a person, lawfully may assess
			 any recruitment, placement, legal or processing fee on a prospective
			 worker or a worker.
				(b)No requirement To pay for visa or passport feesUnless required by the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), no foreign labor
			 contractor (including a third-party foreign labor recruiter) is required
			 to pay for the visa or passport fees or costs of transportation to and
			 from the United States of a prospective worker or worker.
				106.Maintenance and posting of lists
				(a)In generalThe Secretary—
					(1)shall maintain an accurate list of all third-party foreign labor recruiters registered pursuant to
			 section 104 that identifies—
						(A)the countries from which the contractors recruit;
						(B)the visa categories and occupations for which the contractors recruit; and
						(C)the States where recruited workers are employed;
						(2)shall maintain a list of all third-party foreign labor recruiters whose certificate of registration
			 the Secretary has revoked;
					(3)shall update the lists required by this subsection on an ongoing basis, not less frequently than
			 every 6 months;
					(4)shall make such lists publicly available, including through continuous publication on Internet
			 websites; and
					(5)shall provide such lists to the Secretary of State, who shall make such lists available in written
			 form at, and on the websites of, each United States diplomatic mission in
			 the official language of the host country.
					(b)Responsibilities of the Secretary of State
					(1)Overseas availability of foreign labor contractor listsThe Secretary of State shall make the lists required by subsection (a) publicly available in
			 written form at, and on the websites of, each United States diplomatic and
			 consular post in the official language of the host country.
					(2)Designation of personnel to receive complaints overseasThe Secretary of State shall—
						(A)designate personnel at each such post who are responsible for receiving information regarding
			 alleged violations of this title by third-party foreign labor recruiters,
			 and for conveying such information to the Secretary of Homeland Security
			 for potential use in a complaint or investigation pursuant to section 107;
			 and
						(B)make publicly available on the website of each such post, in the official language of the host
			 country, information on how to contact the personnel designated at that
			 mission pursuant to subparagraph (A).
						107.Enforcement
				(a)Filing and notificationA worker who believes that the worker has suffered harm as a result of a material violation of this
			 title by a third-party foreign labor recruiter or by a foreign labor
			 contractor may, not later than the later of 180 days after the date on
			 which such violation occurs or the worker becomes aware of such violation,
			 but not later than two years after the date of such violation, file a
			 complaint with the Secretary alleging such material violation. Upon
			 receipt of such a complaint, the Secretary shall notify, in writing, the
			 third-party foreign labor recruiter or foreign labor contractor named in
			 the complaint of the filing of the complaint, of the allegations contained
			 in the complaint, of the substance of evidence supporting the complaint,
			 and of the opportunities that will be afforded to such third-party foreign
			 labor recruiter or foreign labor contractor under subsection (b).
				(b)Investigation; preliminary order
					(1)In generalNot later than 60 days after the date of receipt of a complaint filed under subsection (a) and
			 after affording the person named in the complaint an opportunity to submit
			 to the Secretary a written response to the complaint and an opportunity to
			 meet with a representative of the Secretary to present statements from
			 witnesses, the Secretary shall conduct an investigation and determine
			 whether there is reasonable cause to believe that the complaint has merit
			 and notify, in writing, by certified or registered mail, the complainant
			 and the third-party foreign labor recruiter or foreign labor contractor
			 alleged to have committed a material violation of this title of the
			 Secretary’s findings. If the Secretary concludes that there is a
			 reasonable cause to believe that a material violation of this title has
			 occurred, the Secretary shall accompany the Secretary’s findings with a
			 preliminary order providing the relief prescribed by subsection (c)(2).
			 Not later than 30 days after the date of notification of findings under
			 this subsection, either the person alleged to have committed the violation
			 or the complainant may file objections to the findings or preliminary
			 order, or both, and request a hearing on the record. Such hearings shall
			 be conducted expeditiously. If objections are not filed or a hearing is
			 not requested in such 30-day period, the preliminary order shall be deemed
			 a final order that is not subject to judicial review.
					(2)Requirements
						(A)Required showing by complainantThe Secretary shall dismiss a complaint filed under this subsection and shall not conduct an
			 investigation otherwise required under paragraph (1) unless the
			 complainant makes a prima facie showing that any alleged violation of this
			 title is a material violation and that the complainant suffered harm as a
			 result of such alleged material violation.
						(B)Criteria for determination by SecretaryThe Secretary may determine that a violation of this title has occurred only if the complainant
			 demonstrates by a preponderance of the evidence that the violation was
			 material and that the complainant suffered harm as a result of the
			 violation.
						(c)Final order
					(1)Deadline for issuance; settlement agreementsNot later than 120 days after the date of conclusion of a hearing under subsection (b)(1), the
			 Secretary shall issue a final order providing the relief prescribed by
			 paragraph (2) or denying the complaint. At any time before issuance of a
			 final order, a proceeding under this subsection may be terminated on the
			 basis of a settlement agreement entered into by the Secretary, the
			 complainant, and the third-party foreign labor recruiter or foreign labor
			 contractor alleged to have committed the violation.
					(2)RemedyIf, in response to a complaint filed under subsection (a), the Secretary determines that a material
			 violation of this title has occurred, the Secretary shall order the
			 third-party foreign labor recruiter or foreign labor contractor who
			 committed such violation to—
						(A)take affirmative action to abate the violation;
						(B)provide compensatory damages to the complainant; and
						(C)at the request of the complainant, shall assess against the third-party foreign labor recruiter or
			 foreign labor contractor a sum equal to the aggregate amount of all costs
			 and expenses (including attorneys’ fees) reasonably incurred, as
			 determined by the Secretary, by the complainant for, or in connection
			 with, the bringing the complaint upon which the order was issued.
						(3)Frivolous complaintsIf the Secretary determines that a complaint under subsection (a) is frivolous or has been brought
			 in bad faith, the Secretary shall award to the prevailing third-party
			 foreign labor recruiter foreign labor contractor reasonable attorneys’
			 fees and costs associated with defending against such frivolous complaint.
					(d)Judicial review
					(1)Appeal to court of appealsA complainant or third-party foreign labor recruiter or foreign labor contractor adversely affected
			 or aggrieved by an order issued under subsection (c) may obtain review of
			 the order in the United States Court of Appeals for the circuit in which
			 the violation, with respect to which the order was issued, allegedly
			 occurred or the circuit in which the complainant resided on the date of
			 such alleged violation. The petition for review must be filed not later
			 than 60 days after the date of the issuance of the final order of the
			 Secretary. Review shall conform to chapter 7 of title 5, United States
			 Code.
					(2)Limitation on collateral attackAn order of the Secretary with respect to which review could have been obtained under subparagraph
			 (A) shall not be subject to judicial review in any criminal or other civil
			 proceeding.
					(e)Enforcement of order by Secretary of Homeland SecurityWhenever any person has failed to comply with an order issued under subsection (c), the Secretary
			 may file a civil action in the United States district court for the
			 district in which the violation was found to have occurred to enforce such
			 order. The Department of Justice shall represent the Department of
			 Homeland Security in any such action. In actions brought under this
			 paragraph, the district courts shall have jurisdiction to grant all
			 appropriate relief including, but not limited to, injunctive relief and
			 compensatory damages.
				(f)Enforcement of order by parties
					(1)Commencement of actionA person on whose behalf an order was issued under subsection (c) may commence a civil action
			 against the person to whom such order was issued to require compliance
			 with such order. The appropriate United States district court shall have
			 jurisdiction, without regard to the amount in controversy or the
			 citizenship of the parties, to enforce such order.
					(2)Attorneys’ feesThe district court, in issuing any final order under this paragraph, may award costs of litigation
			 (including reasonable attorneys’ fees) to any party whenever the court
			 determines such award is appropriate.
					(g)Treatment of employers that hire unregistered third-Party foreign labor recruiters
					(1)In generalAn employer who hires a third-party foreign labor recruiter that is not registered under section
			 104 shall, for purposes of this section, be treated as the third-party
			 foreign labor recruiter (including with regard to notice, opportunity to
			 be heard, and the right to appeal) if the unregistered third-party foreign
			 labor recruiter is not subject to the jurisdiction of the courts of the
			 United States or if the Secretary determines that the circumstances are
			 such that enforcing the provisions of this section against the
			 unregistered foreign labor recruiter would be unreasonably difficult.
					(2)ExceptionParagraph (1) shall not apply if, in retaining the third-party labor recruiter, the employer relied
			 upon inaccurate or outdated information maintained by the Secretary
			 pursuant to section 106.
					108.Regulations; effective date; report
				(a)RegulationsThe Secretary and Secretary of State shall, not later than one year after the date of the enactment
			 of this Act, prescribe regulations to implement this title and develop
			 policies and procedures to enforce the provisions of this title.
				(b)Effective dateThe provisions of this title shall be effective upon the promulgation of the final regulations
			 described in subsection (a) and shall apply to foreign labor contracting
			 activity taking place on or after the effective date.
				(c)ReportNot later than one year after the effective date, and annually for each of the following four
			 years, the Secretary shall provide to the appropriate Congressional
			 committees a report that includes the following information for the
			 preceding year:
					(1)Regarding complaints filed pursuant to section 107(a)—
						(A)the number filed, both in total and broken out by visa category of the complaining worker;
						(B)the number that were held to be time-barred;
						(C)the number that resulted in a determination by the Secretary of a material violation of the
			 requirements of this title, and a general description of the types of
			 violations encountered during the year; and
						(D)the total number of final orders issued by the Secretary granting relief to a complaining worker, a
			 general description of the types of remedies that were granted, and a
			 general description of compensatory damages awarded during the year
			 (including the range and the average of damages provided, both in total
			 and broken out by visa category of the complaining worker).
						(2)Regarding the registration of third-party foreign labor recruiters pursuant to section 104:
						(A)the number of applications received, both in total and by country;
						(B)the number of certifications granted, both in total and by country;
						(C)the number of certifications refused, both in total and by country; and
						(D)the number of certifications revoked, both in total and by country.
						(d)Appropriate Congressional CommitteesFor purposes of this section, appropriate congressional committees means—
					(1)the Committee on Education and the Workforce, the Committee on Homeland Security, the Committee on
			 the Judiciary, and the Committee on Foreign Affairs of the House; and
					(2)the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and
			 the Committee on Foreign Relations of the Senate.
					IIOther provisions
			201.Ensuring that foreign assistance does not contribute to human traffickingSection 106 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104) is amended—
				(1)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and
				(2)by inserting after subsection (h) the following:
					
						(i)Prevention of trafficking in conjunction with foreign assistanceThe United States Agency for International Development and the Department of State shall make
			 reasonable efforts to incorporate anti-trafficking and anti-slavery
			 priorities into other aspects of foreign assistance, including the
			 maintenance of systems, such as appropriate supply chain monitoring, to
			 ensure that assistance programs do not contribute to vulnerability to, or
			 the prevalence of, human trafficking and slavery, consistent with this
			 Act..
				202.Obligations of United States consular officersSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end
			 the following:
				
					(s)A visa shall not be issued under the subparagraph (A)(iii), (B)(i) (but only for domestic servants
			 described in clause (i) or (ii) of section 274a.12(c)(17) of title 8, Code
			 of Federal Regulations (as in effect on December 4, 2007)), (G)(v), (H),
			 (J) (but only for applicants for the Summer Work Travel Program described
			 in section 62.32 of title 22, Code of Federal Regulations (as in effect on
			 May 11, 2012)), or (R) of section 101(a)(15) until the consular officer—
						(1)has provided to and reviewed with the applicant, in the applicant’s language (or a language the
			 applicant understands), a copy of the information and resources pamphlet
			 required by section 202 of the William Wilberforce Trafficking Victims
			 Protection Reauthorization Act of 2008 (8 U.S.C. 1375c); and
						(2)has reviewed and made a part of the visa file the foreign labor recruiter disclosures required by
			 title I of the Fraudulent Overseas Recruitment and Trafficking Elimination
			 Act of 2014, as well as a notation of whether the foreign labor recruiter
			 is registered pursuant section 104 of that Act..
			
